Citation Nr: 1754195	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter came before the Board in June 2015, at which time the Board remanded to obtain an addendum medical opinion.  After the matter returned to the Board in November 2016, the Board denied both service connection issues.  The Veteran timely appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in August 2017, both parties filed a Joint Motion for Remand (JMR), moving the Court to vacate the November 2016 Board decision.  The JMR was granted by the Clerk of the Court in August 2017 and the matter remanded for action consistent with the terms of the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the terms of the JMR, the matter must be remanded for a VA medical opinion that addresses the 2011 treatment records from the Baton Rouge Vet Center.  Additionally, in the addendum opinion, the examiner must opine whether any of the Veteran's mental health diagnoses are related to service.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the examiner who provided the October 2014 and November 2015 addendum medical opinions for another medical opinion regarding the Veteran's claims.  If unavailable, forward the claims file to another appropriate VA psychologist or psychiatrist.  The examiner should note the records reviewed in the examination report (another examination of the Veteran is not required unless deemed necessary by the examiner). 

The examiner is asked to review the claims file, including two sets of 2011 treatment records from the Baton Rouge Vet Center, dated 03/26/2015 and titled "Medical Treatment Record - Government Facility" in VBMS, and respond to the following questions: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran currently has (or has had at any point since May 2010) a diagnosis of PTSD?  If not, the examiner should specifically comment on the 2011 treatment records from the Baton Rouge Vet Center.

b. If PTSD is diagnosed, is it at least as likely as not (a 50 percent or greater probability) related to the Veteran's fear of hostile military or terrorist activity during service?  The examiner should consider the Veteran's complaints in January 2011 of suffering from nightmares from Vietnam regarding 1) putting away dead bodies and 2) being locked up without a weapon in Vietnam while shooting was going on; and that these thoughts still scared him.

c. Regarding the Veteran's non-PTSD mental health diagnoses, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed major depressive disorder or other non-PTSD mental health diagnoses are related to the Veteran's active service? 

A rationale should be provided for any opinions rendered.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

2. The AOJ should ensure that the Veteran receives a copy of his 1974 claim and his VA records dated in June 2007 (found at "Medical Treatment Record - Government Facility" in VBMS entry dated July 23, 2007) pursuant to his request filed on August 15, 2017.

3. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be given an opportunity to respond before the record is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




